 

Enumeral Biomedical Holdings, Inc.
2014 Equity Incentive Plan

 

Restricted Stock Agreement

 

Dear [               ],

 

On [                         ], the Compensation Committee approved a grant of
restricted stock (the "Restricted Stock") to you to purchase Common Stock of
Enumeral Biomedical Holdings, Inc. (the "Company") pursuant to the Enumeral
Biomedical Holdings, Inc. 2014 Equity Incentive Plan (the "Plan").

 

The Restricted Stock granted to you is [     ] shares of Common Stock of the
Company. The date of grant of the Restricted Stock is [     ].

 

Subject to you remaining in the employ of the Company on the applicable vesting
dates below, these shares of Restricted Stock shall vest in annual installments
of [     %] on the anniversary of the grant date as follows:

 

Number of Shares Vesting Date [     ] [     ] [     ] [     ] [     ] [     ]
[     ] [     ]

 

Notwithstanding the above schedule, in the event your termination of employment
is due to your death or Disability, all unvested Restricted Stock shall become
one hundred percent (100%) vested on the date of your death or Disability.

 

You will not have any voting rights for non-vested Restricted Stock, nor will
you be entitled to dividends on non-vested Restricted Stock.

 

The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and you with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by the Company and you. This agreement is governed by the laws of the
State of Delaware.

 

By your signature and the signature of the Company's representative below, you
and the Company agree that the Restricted Stock is granted under and governed by
the terms and conditions of the Plan and this Agreement. You have reviewed the
Plan and this Agreement in their entirety, have had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understand all
provisions of the Plan and this Agreement. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and Agreement. You further agree to
notify the Company upon any change in your residence address indicated below.

 

 

 

 

PARTICIPANT   ENUMERAL BIOMEDICAL
HOLDINGS, INC.             Signature   By             Print Name   Title        
    Residence Address                

 

2

 